Citation Nr: 1703736	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 12, 2013, a rating in excess of 20 percent from October 1, 2013 to November 5, 2014, and a rating in excess of 10 percent from November 5, 2014, for degenerative joint disease (DJD) of the left knee with degenerative medical meniscus and synovitis of all three compartments (previously characterized as left knee chondromalacia patella).

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial, compensable rating for left wrist tendinitis prior to June 5, 2014, and a rating in excess of 10 percent from that date, , for left wrist tendinitis.

4.  Entitlement to an initial, compensable rating prior to June 22, 2014, and a rating in excess of 10 percent from that date, for costochondritis with rib subluxation and left breast numbness.

5.  Entitlement to an initial rating in excess of 10 percent prior to June 5, 2014, and a rating in excess of 40 percent from that date,  for minimal lumbosacral degenerative facet arthritic changes with lumbar spasm with intervertebral disc syndrome (IVDS).

6.  Entitlement to an initial rating in excess of 10 percent prior to June 5, 2014, and a rating in excess of 20 percent for left lower extremity sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions issued by the RO.  In a June 2010 rating decision, service connection for right knee patellofemoral syndrome, left knee chondromalacia patella, left wrist tendinitis, and costochondritis with rib subluxation and dislodged left breast implant was granted.  Each knee disability was assigned an initial 10 percent rating, effective December 18, 2009, and the left wrist and costochondritis were each assigned an initial, noncompenable rating, also effective December 18, 2009.  In a July 2010 rating decision, service connection for minimal lumbosacral degenerative facet arthritic changes with lumbar spasm with IVDS and left lower extremity sciatica was granted.  The low back disability was assigned an initial 10 percent rating, effective June 4, 2010, and the sciatica was assigned an initial 10 percent rating, effective December 18, 2009.  In August 2010, the Veteran filed a notice of disagreement (NOD) with respect to the initial disability ratings assigned.  A statement of the case (SOC) was issued in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.
 
In a February 2014 rating decision, a temporary, 100 percent rating (see 38 C.F.R. § 4.29) was awarded for the Veteran's left knee disability from August 12, 2013, and a 20 percent rating was assigned from October 1, 2013 forward.  The disability was recharacterized as degenerative joint disease (DJD) of the left knee with degenerative medical meniscus and synovitis of all three compartments.

In a March 2015 rating decision, left wrist tendinitis was awarded a 10 percent rating, effective June 5, 2014.  Costochondritis with rib subluxation and dislodged left breast implant was awarded a 10 percent rating, effective September 22, 2014.  Left lower extremity sciatica was awarded a 20 percent rating, effective June 5, 2014.  The low back disability was awarded a 40 percent rating, effective June 5, 2014.  DJD of the left knee with degenerative medical meniscus and synovitis of all three compartments was reduced to 10 percent, effective November 5, 2014.

As the Veteran disagreed with the initial rating assigned following the award of service connection for the disabilities on appeal, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126   (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ has assigned higher, initial ratings for many of the disabilities during the pendency of this appeal, as the Veteran was not granted the maximum available benefit for any such disability (which he is presumed to seek), the claims for higher ratings (now characterized to reflect the staged ratings assigned) remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that additional evidence has been received since the May 2011 SOC, including voluminous treatment records, a February 2015 VA examination report, and the reports of November 2014 VA examinations.   Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of evidence received after the issuance of the above-referenced SOC (see 38 C.F.R. § 20.1304 (2016)), the AOJ will have opportunity to review the additional evidence received on remand, and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As regards to the claims for higher  ratings for a left wrist disability, right and left knee disabilities, and a low back disability, the Veteran was last afforded VA examinations to assess  the severity of those disabilities in November 2014.  Thereafter,  however, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  

As this type of joint testing was not accomplished during the Veteran's November 2014 knee, wrist, and low back examinations, the medical evidence of record is insufficient.    

Hence, remand is required to afford the Veteran additional VA examinations with respect to the knees, low back and left wrist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to undertaking action responsive to the above, to ensure that all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

As for VA medical records, the record currently includes VA treatment records dated up to March 2015; hence, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

,The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each higher rating claim should include consideration of whether any, or any further, staged rating of the disability, is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Boise VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment for a left knee disability, right knee disability, low back disability, left wrist disability, costochondritis, and/or left lower sciatica.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  
In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of each knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of each knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Also for each knee, the examiner the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.



5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA wrist examination, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For the left wrist, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing. (as appropriate).  Range of motion testing of the right wrist should also be accomplished (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.
  In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left wrist due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA wrist examination, by an appropriate medical professional, for evaluation of the severity of her service-connected low back disability.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion and in both weight-bearing and nonweight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.
The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner must identify any nerve(s) affected by the Veteran's service-connected low back disability and discuss the extent, if any, of paralysis (or disability comparable to paralysis) of the nerves involved. 

The examiner should also identify, and comment upon the frequency or extent, as appropriate, of all other neurological impairment associated with the Veteran's lumbar spine disability.  

Further, considering all orthopedic and neurological manifestations, findings, the examiner should also render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with her lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether any, or any, further, staged rating  is appropriate). 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a  supplemental SOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

